DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following limitations
a limiting block, and
a limiting groove, and
a center line of the limiting groove, and
a center line of the receiving cavity, and
one end of one of the connecting rods being fixedly connected to one end of the other of the connecting rods, and another end of one of the connecting rods being fixedly connected to another end of the other of the connecting rods
 must be shown or the feature(s) canceled from the claim(s) and claim 6.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is not clear how the invention of claim 6 is made and/or used based upon the disclousure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The claim is deemed indefinite because it appears to have limitations which cannot exist simultaneously.  The claim recites “one end of one of the connecting rods being fixedly connected to one end of the other of the connecting rods, and another end of one of the connecting rods being fixedly connected to another end of the other of the connecting rods”, which is also is cited in instant specification referring to Fig. 5(pg. 8 last paragraph). However it unclear because the limitations cited after this limitation appears to cite other elements on both ends of the connecting rods.
Claim 10 is rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  
Allowable Subject Matter
Claims 1-8
Claims 9, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  .
Prior Art does not teach, suggest, or make obvious
a hub holding apparatus, comprising: a base(11) on which a mounting hole(111) and a receiving cavity(112) are disposed, a center line of the mounting hole being perpendicular to a center line of the receiving cavity, and the mounting hole being in communication with the receiving cavity; a screw(14) rotatable relative to the base, the screw comprising a first threaded portion(141) and a second threaded portion(142), one end of the first threaded portion being fixedly connected to one end of the second threaded portion, and both the first threaded portion and the second threaded portion being received in the receiving cavity, a thread of the first threaded portion being disposed along a first rotation direction, and a thread of the second threaded portion being disposed along a second rotation direction, the first rotation direction and the second rotation direction being opposite to each other; a first nut(12) sleeved on the first threaded portion and received in the receiving cavity; and a second nut(13) sleeved on the second threaded portion and received in the receiving cavity
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morrison et al. (US Patent No. 3,990,666) is also concerned with a wheel clamping device.
Borner et al. (US Patent No. 5,024,001) is also concerned with a wheel clamping device.
Battaglia et al. (US Patent No. 7,150,105) is also concerned with a wheel clamping device.
Corghi(US Pub No 2002/0170195 A1) is also concerned with a wheel clamping device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DM/
/DONNA MAYNARD/Examiner, Art Unit 3723                                                                                                                                                                                                        6/17/2021

Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 17, 2021